               Case 3:18-cr-00267-RS Document 208 Filed 09/01/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   RICHARD EWENSTEIN (CABN 294649)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7050
             FAX: (415) 436-7234
 8           Ajay.krishnamurthy@usdoj.gov
             Richard.ewenstein@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                         ) 18-CR-267-RS
                                                       )
15           Plaintiff,                                ) UNITED STATES’ EXHIBIT LIST
                                                       )
16      v.                                             ) Trial Date: September 2, 2021
                                                       )
17   RICHARD LEE PARMER, JR.,                          )
                                                       )
18           Defendant.                                )
                                                       )
19

20           The United States respectfully submits its list of proposed exhibits.
21

22

23

24

25

26

27

28
     USA EXHIBIT LIST
     18-CR-267-RS
                                                          1
               Case 3:18-cr-00267-RS Document 208 Filed 09/01/21 Page 2 of 2




 1             UNITED STATES DISTRICT COURT – NORTHERN DISTRICT OF CALIFORNIA
 2                  Case No. 18-CR-267                      Trial Date: September 2, 2021
 3                              United States    vs.   Richard Lee Parmer, Jr.
 4                                  GOVERNMENT’S EXHIBIT LIST
 5

 6
       Ex. No.                        Title                               Marked            Admitted
 7        1        03 LoginWithHint.PNG
          2        04 Desktop.PNG
 8
          3        1Mega.txt
 9
          4        New Text Document (4).txt
10        5        13 DesktopTextFolder-PARMER.PNG
11        6        Motherload.txt
          7        WIN_20151220_22_42_28_Pro.jpg
12
          8        08 BitTorrentDownloadLocation.PNG
13        9        10 BitTorrentPref-Queueing.PNG
14        10       07 Queueing.PNG
          11       AutomaticUploading.PNG
15
          12       02 Open screen to match SVE055263.PNG
16        13       12 D-TorrentsFolderList.PNG
17        14       14 D-TorrentsFolderList2.PNG

18        15       FTK Case Report - SVE055065 Hash Matches (1
                   of 2).JPG
19        16       FTK Case Report - SVE055065 Hash Matches (2
                   of 2).JPG
20        17       Filename List from SVE055065 Little.PNG

21
     DATED: September 1, 2021                                  Respectfully submitted,
22

23                                                             STEPHANIE M. HINDS
                                                               Acting United States Attorney
24

25                                                             ______/s/___________________
                                                               RICHARD EWENSTEIN
26                                                             AJAY KRISHNAMURTHY
                                                               Assistant United States Attorneys
27

28
     USA EXHIBIT LIST
     18-CR-267-RS
                                                       2
